Citation Nr: 9931756	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied, as not well 
grounded, the veteran's claim of entitlement to service 
connection for glaucoma.  The veteran timely appealed this 
determination to the Board.

In a September 1995 rating decision, the RO previously denied 
the veteran's claim of entitlement to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
visual disability.  Because the veteran currently seeks VA 
compensation benefits on the ground that the disability is 
service-connected rather than as due to VA medical treatment, 
i.e., a different basis of entitlement to the relief sought, 
the Board concludes (as did, apparently, the RO), that the 
claim should be considered on a de novo basis.  See Spencer 
v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).

In an April 1998 statement, the veteran asserted entitlement 
to "special monthly benefits due to SC glaucoma."  
Thereafter, in March 1999, the veteran presented testimony to 
the undersigned Board Member at a video-conference hearing.  
At the hearing, the veteran reported that he was 100 percent 
disabled and housebound.  The veteran's claim of entitlement 
to special monthly compensation is not currently before the 
Board and it is referred to the RO for any and all 
appropriate action.  


REMAND

In his statements and testimony, the veteran contends that he 
has glaucoma that the disability was incurred during his 
period of active duty.  He asserts that he had vision 
problems during service.  Further, he states that, 
immediately upon his discharge, he was treated for the 
disability from 1977 to 1982 at the VA Medical Center in 
Huntington, West Virginia.  A review of the claims file 
reveals that no such VA medical records have been obtained.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.  In this 
regard, the Board notes that a review of the service medical 
records shows that in April 1977 the veteran was seen for 
complaints of "blurred near vision."

As a final point, the Board notes that if none of the 
requested development yields a favorable opinion on the 
question of a relationship between the veteran's glaucoma and 
his period of military service, as he contends, the RO should 
specifically advise him of the need for such an opinion to 
support his claim.  See 38 U.S.C.A. § 5103 (1998); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, at his March 1999 hearing, the veteran testified 
that he did not recall any physician telling him that his 
glaucoma was etiologically related to his period of service.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care, dated from 1977 to 1982, 
from the VA Medical Center in Huntington, 
West Virginia, and from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If none of the requested development 
yields a medical opinion as to a 
relationship between the veteran's 
glaucoma and his period of military 
service, the RO should specifically 
advise him of the need to submit such 
competent medical evidence to support the 
claim.

3.  To help avoid future remand, the RO 
should ensure that the directives of this 
REMAND are fully complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If any action requested is not taken, or 
are deficient in any manner, appropriate 
corrective action should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for glaucoma, on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet 
App. 369 (1999);  Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


